Spear, J.,
(dissenting.)
I dissent from the judgment of affirmance. My point is, that after a railroad corporation has become merged in a new company by consolidation with other companies, it has not power to issue bonds and thereby create a lien on the property of the new company, even though the bonds had been duly signed, and a mortgage executed and recorded before the consolidation purporting to secure a payment of the bonds. That is this case, as is shown by the sixth finding of fact at page 49 of the, printed record, taken in connection with the findings recited in the majority opinion.